Citation Nr: 1507225	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as 30 percent disabling prior to November 13, 2013, and 60 percent thereafter.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2012 substantive appeal, the Veteran requested a Travel Board hearing.  However, he subsequently withdrew his Board hearing request in August 2014, and his hearing request is considered withdrawn.  

In November 2012, the RO granted an increased 60 percent rating for bilateral hearing loss effective November 13, 2013.  As that award does not represent a total grant of the benefit sought, the claim for an increased rating for bilateral hearing loss remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 13, 2013, the most probative evidence indicates the Veteran's hearing loss has been manifested by Level VII hearing loss in the right ear and Level VI hearing loss in the left ear, at worst.
 
2.  Since November 13, 2013, the most probative evidence indicates the Veteran's hearing loss has been manifested by Level VII hearing loss in the right ear and Level XI hearing loss in the left ear, at worst.



CONCLUSIONS OF LAW

1.  Prior to November 13, 2013, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.85 (2014).
 
2. Since November 13, 2013, the criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, the duty to notify was satisfied by way of a February 2011 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish entitlement to a higher rating, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's post-service treatment records have been obtained.  He further clarified in October 2013 that his private family physician does not treat him for hearing loss.  

The Veteran has also been afforded VA examinations.  To the extent that the Veteran or his representative asserts that the November 2013 VA examination    "did not adequately assess his hearing loss," neither has pointed to any specific inadequacy in the examination.  In this regard, the examination report shows that the examination was completed by a VA audiologist and employed the Maryland CNC test, and the examiner documented the functional impact of the Veteran's hearing loss, as discussed further below.  Thus, the Board finds the November 2013 examination is adequate for rating purposes.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

Following a review of the record, the Board finds that higher ratings are not warranted for bilateral hearing loss during any period on appeal.

VA treatment notes dating from April 2010 to April 2013 generally show that the Veteran was seen in audiology for hearing aid adjustments, and do not otherwise show audiometric findings for rating purposes except as discussed below.

The Veteran was afforded a VA audiological examination in February 2011 during which he reported that his hearing loss caused difficulty conversing over the telephone and in person with co-workers and third parties, following instructions, and driving.  The examiner further noted that the Veteran could have difficulty hearing warning sounds such as emergency vehicles.  An audiogram at that time showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
55
70
75
80
LEFT
55
60
65
65

Pure tone averages were 70 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 64 percent in the left ear.  

Applying the results from the February 2011 VA examination to Table VI in 38 C.F.R. § 4.85 (which provides a more favorable result than Table VIA in this case) yields a finding of Level VII hearing loss in the right ear and Level VI hearing loss in the left ear.  Where hearing loss is at Level VII in one ear and Level VI in the other, a 30 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.

The Veteran was seen by VA audiology in September 2012.  At that time, word recognition was not tested using the Maryland CNC, and therefore, those results are not adequate for VA rating purposes.  38 C.F.R. § 4.85.  Even so, the Board notes that the pure tone thresholds recorded in September 2012 are actually improved from the February 2011 VA examination, with a pure tone average of 55 decibels in the right ear and 56 decibels in the left ear.  Thus, those results cannot serve to establish a higher rating.

The Veteran was afforded a second VA examination in November 2013.  He described his hearing loss as "very annoying" and stated that when he forgets to    put his hearing aids in, he cannot hear his wife talk.  He also stated that at work, telephone communication was part of his job and was very difficult for him, and it was part of the reason he retired.  He reported further difficulty in crowds and restaurants.  Audiometric testing at that time revealed the following pure tone thresholds, in decibels:



HERTZ


1000
2000
3000
4000
RIGHT
60
65
60
55
LEFT
65
65
65
65

Pure tone averages were 60 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 32 percent in the left ear.  

The November 2013 examiner also noted that based on the foregoing findings, the Veteran's hearing loss would significantly interfere with his ability to understand conversational speech without the benefit of amplification, and that women's and children's voices especially may be especially bothersome.  Furthermore, even with amplification, the Veteran continues to have difficulty understanding speech and will still miss out on critical information of speech during the course of daily conversation to understand what is said.  Finally, without visual cues, such as during telephone communication, it would be very difficult for the Veteran to understand speech signals.

Applying the results from the November 2013 VA examination to Table VI in 38 C.F.R. § 4.85 (which again provides a more favorable result than Table VIA) yields a finding of Level VII hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level VII in one ear and Level XI in the other, a 60 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.

The Board finds the medical evidence of record highly probative in this case, and notes that the VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) . Moreover, the February 2011 and November 2013 VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

Although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing his wife, over the telephone, and with background noise or in restaurants, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the findings on examination are more probative than lay contentions as to the extent of the Veteran's hearing loss.

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  There is nothing to show that his disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  Regarding impairment in occupational functioning, the Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by that disability.  Indeed, in September 2012, in response to complaints of occupational impairment, the Veteran was offered a new set of hearing aids due "to help him with phone calls, vehicles, groups, crowds, background noise, etc," but "[h]e declined, stating his current CIC hearing aids were fine."  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, although a total disability rating based on unemployability (TDIU) is part of a claim for increase when specifically claimed or raised by the record, the Board notes the RO, in a December 2013 rating decision, has already granted the Veteran a TDIU rating based on his hearing loss.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion").  The Veteran has not disagreed with any aspect of that decision.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary. 

In summary, the most probative evidence of record fails to demonstrate that a rating in excess of 30 percent is warranted for the Veteran's bilateral hearing loss for the period prior to November 13, 2013, or in excess of 60 percent since that date.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

For the period prior to November 13, 2013, entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.

For the period since November 13, 2013, entitlement to a rating in excess of 60 percent for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


